DETAILED ACTION
This communication is responsive to Application No. #16/841637 filed on April 6, 2020. Claims 1-20 are subject to examination.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
In Fig. 2A, “Controllers 216” does not exist but is referred to in ¶ [0038-0051] of the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
¶ [0038-0051] refer to “Controllers 216” which does not exist in Fig. 2A.
¶ [0080, 0088, 0091-0092] inconsistently refer to labels “602”, “604, and “606” of Fig. 6A as “a router 602, a virtual network function (VNF) 604, a firewall 606” and “virtual machines (VM) 602, 604, 606”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 8, and 15, the claims are rejected as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01.  The claims recite requesting/request, initiating/initiate, establishing/establish, assigning/assign, mapping/map, detecting/detect, updating/update; however, it is unclear which communication entities are performing the above actions.  For purposes of examination, the Examiner has interpreted the above actions can be performed by any communication entity in the system.

Regarding claims 1, 8, and 15, the claims are rejected as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. The claims recited the steps for requesting an IP address and establishing network connectivity with the IP address; however, there is not step for receiving the requested IP address.

Regarding claims 1, 8, and 15, the claims recite the limitation, “request[ing] a cellular IP address by initiating a call with a modem” (Emphasis added).  It is unclear if the “modem” is the destination entity to which the initiating entity is making the call, or is the “modem” part of the initiating entity which is used to call the destination entity.  For purposes of examination, the Examiner has interpreted the “modem” is part of the initiating entity which is used to call the destination entity.

Regarding claims 1, 8, and 15, the claims recite the limitation, “establish[ing] data packet network connectivity with the cellular IP address” (Emphasis added).  It is unclear if the “ip address” is the destination entity to which the initiating entity is establishing network connectivity, or is the “ip address” part of the initiating entity which is used to establish network connectivity with the destination entity.  For purposes of examination, the Examiner has interpreted the “ip address” is part of the initiating entity which is used to establish network connectivity with the destination entity.

Regarding claims 4, 11, and 18, the claims recite the limitation, “replace[ing] MAC addresses of data packets with the MAC address of the virtual L2-bridge interface by a cellular driver” (emphasis added).  It is unclear which “MAC addresses” (source? or destination?) of the data packets are being replaced.  For purposes of examination, the Examiner has interpreted the replace[ing] destination MAC addresses of data packets with the MAC address of the virtual L2-bridge interface by a cellular driver” (emphasis added).

Regarding claims 6, 13, and 20, the claims recite the limitation, “add[ing] an L2 header to data packets that correspond to the MAC address of the virtual L2-bridge interface” (emphasis added).  It is unclear which portion of the L2 header being added to the data packets contains the MAC address of the virtual L2-bridge interface.  For purposes of examination, the Examiner has interpreted the limitation to read, “add[ing] an L2 header to data packets with a destination MAC address that corresponds to the MAC address of the virtual L2-bridge interface” (emphasis added).  

Regarding claims 7, 14, and 20, the claims recite the limitation, “to implement[ing] a flow table by an Open vSwitch to connect the virtual machine with the virtual L2-bridge interface” (emphasis added).  It is unclear how a flow table can connect the virtual machine with the L2-bridge interface.

Regarding claims 2-7, 9-14, and 16-20, claims 2-7 each depend on independent claim 1, claims 9-14 each depend on independent claim 8, and claims 16-20 each depend on independent claim 15 and therefore, inherit the 35 U.S.C. 112(b) issues of the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et.al. (Korean Patent Publication No. KR102102665B1, hereinafter, “Shin”) in view of Yu et.al. (US Patent Application Publication, 2019/0158396, hereinafter, “Yu”).
Regarding claim 1, Shin teaches:
A computer-implemented method comprising: 
requesting a cellular IP address (Shin: method for allocating the same IP address in a communication system supporting DHCP, proposed in an embodiment of the present invention, is a Long-Term Evolution (LTE) movement [i.e., allocation IP address in cellular network].  ¶ [0031]) by initiating a call with a modem (Shin: a communication device transmits [i.e., initiating a call] its own Media Access Control (MAC, hereinafter referred to as 'MAC') address to the DHCP server, and requests IP address assignment ... the communication device 1200 includes a receiver 1211 , a controller 1213 , a storage unit 1215 , and a transmitter 1217 [i.e., modem] ... The transmitter 1217 transmits various messages and the like under the control of the controller 1213.  Fig. 12 and ¶ [0003, 0093, 0097]); 
establishing data packet network connectivity with the cellular IP address (Shin: since the application can perform communication using only one IP address even if the interface used by the communication device is changed, there is an effect that the application session [i.e., data packet network connectivity] can be continuously maintained.  ¶ [0022]); 
assigning the cellular IP address to a virtual L2-bridge interface, wherein the virtual L2-bridge interface includes a MAC address (Shin: the communication device includes an interface creating a virtual bridge interface including and receiving an IP address for the communication device by using the MAC address of the bridge interface.  ¶ [0019]); 
detecting a change in the cellular IP address (Shin: when the interface used for communication of the communication device 200 is changed ... the IP address may be changed.  ¶ [0037]); and
updating the virtual L2-bridge interface with a different cellular IP address (Shin: when the interface used for communication of the communication device 200 is changed, the interface on which DHCP operates is also changed and the MAC address is also changed, so that the IP address may be changed ... even if the communication device 200 includes a plurality of interfaces, one IP address is assigned to the virtual bridge interface 211.  ¶ [0037-0038]) while maintaining the data packet network connectivity (Shin: since the application can perform communication using only one IP address even if the interface used by the communication device is changed, there is an effect that the application session can be continuously maintained.  ¶ [0022]).
Although Shin teaches obtaining IP address for a virtual bridge interface in LTE environment, and obtaining new IP address if interface used as virtual bridge interface is changed, Shin does not explicitly teach:
mapping a MAC address of a virtual machine with the MAC address of the virtual L2-bridge interface. 
However, in the same field of endeavor, Yu teaches:
mapping a MAC address of a virtual machine with the MAC address of the virtual L2-bridge interface (Yu: where the ARP response packet carries a MAC address that is of an uplink port of the virtual bridge and that is used as [i.e., mapped] the MAC address of the VM2 [virtual machine].  Fig. 3 and ¶ [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shin to include the features as taught by Yu above in order to provide abundant network functions for a user. (Yu, ¶ [0060]).

Regarding claim 2, Shin-Yu discloses on the features with respect to claim 1 as outlined above.
Yu further teaches:
wherein the computer-implemented method is executed by a hypervisor (Yu: A software layer that is installed on the server to implement a virtualized environment is referred to as a virtual machine monitor (VMM) [i.e., hypervisor].  Fig. 1A and ¶ [0045]).
The rationale and motivation for adding this teaching of Yu is the same as the rationale and motivation for Claim 1.  

Regarding claim 3, Shin-Yu discloses on the features with respect to claim 1 as outlined above.
Yu further teaches:
wherein the MAC address of the virtual L2-bridge interface is provided in response to an address resolution protocol request (Yu: the virtual bridge constructs an ARP [address resolution protocol] response packet, where the ARP response packet carries a MAC address that is of an uplink port of the virtual bridge [i.e., virtual L2-bridge interface].  Fig. 3 and ¶ [0070]).
 Yu is the same as the rationale and motivation for Claim 1.  

Regarding claim 4, Shin-Yu discloses on the features with respect to claim 1 as outlined above.
Yu further teaches:
further comprising replacing MAC addresses of data packets with the MAC address of the virtual L2-bridge interface by a cellular driver (Yu: before sending the data packet, the first virtual machine may obtain the MAC address of the uplink port of the virtual bridge, and set the destination MAC address of the data packet to the MAC address of the uplink port of the virtual bridge [without explicit definition of “cellular driver” in the claim, the Examiner interprets the driver to be any software/firmware component of a communication entity].  Fig. 3 and ¶ [0061]).
The rationale and motivation for adding this teaching of Yu is the same as the rationale and motivation for Claim 1.  

Regarding claim 5, Shin-Yu discloses on the features with respect to claim 4 as outlined above.
Yu further teaches:
further comprising receiving the MAC address of the virtual L2-bridge interface at the cellular driver based on an address resolution protocol request (Yu: a software-defined networking (SDN) controller performs pickup for an ARP request initiated by the VM1, adds the MAC address of the uplink port of the virtual bridge [i.e., virtual L2-bridge interface] on the VMM to an ARP response.  Fig. 3 and ¶ [0061]).
The rationale and motivation for adding this teaching of Yu is the same as the rationale and motivation for Claim 1.  

Regarding claim 6, Shin-Yu discloses on the features with respect to claim 1 as outlined above.
Yu further teaches:
further comprising adding an L2 header to data packets that correspond to the MAC address of the virtual L2-bridge interface (Yu: Step 307: The VM1 receives the ARP response packet, and sets the MAC address of the VM2 to the MAC address of the uplink port of the virtual bridge ... According to the foregoing ARP process, a destination MAC address of a data packet sent by the VM1 is the MAC address of the uplink port of the virtual bridge [i.e., destination MAC address as part of layer-2 header]. This ensures that the data packet is sent to the virtual bridge by using the uplink port.  Fig. 3 and ¶ [0076-0077]).
The rationale and motivation for adding this teaching of Yu is the same as the rationale and motivation for Claim 1.  

Regarding claim 7, Shin-Yu discloses on the features with respect to claim 1 as outlined above.
Yu further teaches:
further comprising implementing a flow table by an Open vSwitch to connect the virtual machine with the virtual L2-bridge interface (Yu: Step 304: The SDN controller sets a flow entry for the virtual bridge [i.e., Open vSwitch], and delivers the flow entry to the virtual bridge...  Step 305: The virtual bridge configures the flow entry ...  Step 307: The VM1 receives the ARP response packet, and sets the MAC address of the VM2 to the MAC address of the uplink port of the virtual bridge [i.e., VM connecting to virtual bridge].  Fig. 3 and ¶ [0068, 0073-0076]).
The rationale and motivation for adding this teaching of Yu is the same as the rationale and motivation for Claim 1.  

Regarding claim 8, Shin teaches:
A system comprising: 
one or more processors (Shin: in FIG. 12 , the communication device 1200 is implemented as separate units in which the receiver 1211, the controller 1213, the storage unit 1215, and the transmitter 1217 are implemented as separate units.  ¶ [0098]); and
at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the system to (Shin: the present invention includes a program including code for implementing the apparatus or method described in any claim of the present specification, and a machine (computer, etc.) readable storage medium storing such a program.  ¶ [0102]): 
request a cellular IP address (Shin: method for allocating the same IP address in a communication system supporting DHCP, proposed in an embodiment of the present invention, is a Long-Term Evolution (LTE) movement [i.e., allocation IP address in cellular network].  ¶ [0031]) by initiating a call with a modem (Shin: a communication device transmits [i.e., initiating a call] its own Media Access Control (MAC, hereinafter referred to as 'MAC') address to the DHCP server, and requests IP address assignment ... the communication device 1200 includes a receiver 1211 , a controller 1213 , a storage unit 1215 , and a transmitter 1217 [i.e., modem] ... The transmitter 1217 transmits various messages and the like under the control of the controller 1213.  Fig. 12 and ¶ [0003, 0093, 0097]); 
establish data packet network connectivity with the cellular IP address (Shin: since the application can perform communication using only one IP address even if the interface used by the communication device is changed, there is an effect that the application session [i.e., data packet network connectivity] can be continuously maintained.  ¶ [0022]);
assign the cellular IP address to a virtual L2-bridge interface, wherein the virtual L2-bridge interface includes a MAC address (Shin: the communication device includes an interface creating a virtual bridge interface including and receiving an IP address for the communication device by using the MAC address of the bridge interface.  ¶ [0019]);
detect a change in the cellular IP address (Shin: when the interface used for communication of the communication device 200 is changed ... the IP address may be changed.  ¶ [0037]); and
update the virtual L2-bridge interface with a different cellular IP address (Shin: when the interface used for communication of the communication device 200 is changed, the interface on which DHCP operates is also changed and the MAC address is also changed, so that the IP address may be changed ... even if the communication device 200 includes a plurality of interfaces, one IP address is assigned to the virtual bridge interface 211.  ¶ [0037-0038]) while maintaining the data packet network connectivity (Shin: since the application can perform communication using only one IP address even if the interface used by the communication device is changed, there is an effect that the application session can be continuously maintained.  ¶ [0022]).
Although Shin teaches obtaining IP address for a virtual bridge interface in LTE environment, and obtaining new IP address if interface used as virtual bridge interface is changed, Shin does not explicitly teach:
map a MAC address of a virtual machine with the MAC address of the virtual L2-bridge interface. 
However, in the same field of endeavor, Yu teaches:
map a MAC address of a virtual machine with the MAC address of the virtual L2-bridge interface (Yu: where the ARP response packet carries a MAC address that is of an uplink port of the virtual bridge and that is used as [i.e., mapped] the MAC address of the VM2 [virtual machine].  Fig. 3 and ¶ [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shin to include the features as taught by Yu above in order to provide abundant network functions for a user. (Yu, ¶ [0060]).

Regarding claim 9, Shin-Yu discloses on the features with respect to claim 8 as outlined above.
Yu further teaches:
wherein the instructions are executed by a hypervisor (Yu: A software layer that is installed on the server to implement a virtualized environment is referred to as a virtual machine monitor (VMM) [i.e., hypervisor].  Fig. 1A and ¶ [0045]).
The rationale and motivation for adding this teaching of Yu is the same as the rationale and motivation for Claim 8.  

Regarding claim 10, Shin-Yu discloses on the features with respect to claim 8 as outlined above.
Yu further teaches:
wherein the MAC address of the virtual L2-bridge interface is provided in response to an address resolution protocol request (Yu: the virtual bridge constructs an ARP [address resolution protocol] response packet, where the ARP response packet carries a MAC address that is of an uplink port of the virtual bridge [i.e., virtual L2-bridge interface].  Fig. 3 and ¶ [0070]).
The rationale and motivation for adding this teaching of Yu is the same as the rationale and motivation for Claim 8.  

Regarding claim 11, Shin-Yu discloses on the features with respect to claim 8 as outlined above.
Yu further teaches:
wherein the instructions which, when executed by the one or more processors, further cause the system to replace MAC addresses of data packets with the MAC address of the virtual L2-bridge interface by a cellular driver (Yu: before sending the data packet, the first virtual machine may obtain the MAC address of the uplink port of the virtual bridge, and set the destination MAC address of the data packet to the MAC address of the uplink port of the virtual bridge [without explicit definition of “cellular driver” in the claim, the Examiner interprets the driver to be any software/firmware component of a communication entity].  Fig. 3 and ¶ [0061]).
The rationale and motivation for adding this teaching of Yu is the same as the rationale and motivation for Claim 8.  

Regarding claim 12, Shin-Yu discloses on the features with respect to claim 11 as outlined above.
Yu further teaches:
wherein the instructions which, when executed by the one or more processors, further cause the system to receive the MAC address of the virtual L2- bridge interface at the cellular driver based on an address resolution protocol request (Yu: a software-defined networking (SDN) controller performs pickup for an ARP request initiated by the VM1, adds the MAC address of the uplink port of the virtual bridge [i.e., virtual L2-bridge interface] on the VMM to an ARP response.  Fig. 3 and ¶ [0061]).
The rationale and motivation for adding this teaching of Yu is the same as the rationale and motivation for Claim 8.  

Regarding claim 13, Shin-Yu discloses on the features with respect to claim 8 as outlined above.
Yu further teaches:
wherein the instructions which, when executed by the one or more processors, further cause the system to add an L2 header to data packets that correspond to the MAC address of the virtual L2-bridge interface (Yu: Step 307: The VM1 receives the ARP response packet, and sets the MAC address of the VM2 to the MAC address of the uplink port of the virtual bridge ... According to the foregoing ARP process, a destination MAC address of a data packet sent by the VM1 is the MAC address of the uplink port of the virtual bridge [i.e., destination MAC address as part of layer-2 header]. This ensures that the data packet is sent to the virtual bridge by using the uplink port.  Fig. 3 and ¶ [0076-0077]).
The rationale and motivation for adding this teaching of Yu is the same as the rationale and motivation for Claim 8.  

Regarding claim 14, Shin-Yu discloses on the features with respect to claim 8 as outlined above.
Yu further teaches:
wherein the instructions which, when executed by the one or more processors, further cause the system to implement a flow table by an Open vSwitch to connect the virtual machine with the virtual L2-bridge interface (Yu: Step 304: The SDN controller sets a flow entry for the virtual bridge [i.e., Open vSwitch], and delivers the flow entry to the virtual bridge...  Step 305: The virtual bridge configures the flow entry ...  Step 307: The VM1 receives the ARP response packet, and sets the MAC address of the VM2 to the MAC address of the uplink port of the virtual bridge [i.e., VM connecting to virtual bridge].  Fig. 3 and ¶ [0068, 0073-0076]).
 Yu is the same as the rationale and motivation for Claim 8.  

Regarding claim 15, Shin teaches:
A non-transitory computer-readable storage medium comprising: 
instructions stored on the non-transitory computer-readable storage medium, the instructions (Shin: the present invention includes a program including code for implementing the apparatus or method described in any claim of the present specification, and a machine (computer, etc.) readable storage medium storing such a program.  ¶ [0102]), when executed by one more processors, cause the one or more processors to (Shin: in FIG. 12 , the communication device 1200 is implemented as separate units in which the receiver 1211, the controller 1213, the storage unit 1215, and the transmitter 1217 are implemented as separate units.  ¶ [0098]): 
request a cellular IP address (Shin: method for allocating the same IP address in a communication system supporting DHCP, proposed in an embodiment of the present invention, is a Long-Term Evolution (LTE) movement [i.e., allocation IP address in cellular network].  ¶ [0031]) by initiating a call with a modem (Shin: a communication device transmits [i.e., initiating a call] its own Media Access Control (MAC, hereinafter referred to as 'MAC') address to the DHCP server, and requests IP address assignment ... the communication device 1200 includes a receiver 1211 , a controller 1213 , a storage unit 1215 , and a transmitter 1217 [i.e., modem] ... The transmitter 1217 transmits various messages and the like under the control of the controller 1213.  Fig. 12 and ¶ [0003, 0093, 0097]); 
establish data packet network connectivity with the cellular IP address (Shin: since the application can perform communication using only one IP address even if the interface used by the communication device is changed, there is an effect that the application session [i.e., data packet network connectivity] can be continuously maintained.  ¶ [0022]);
assign the cellular IP address to a virtual L2-bridge interface, wherein the virtual L2-bridge interface includes a MAC address (Shin: the communication device includes an interface creating a virtual bridge interface including and receiving an IP address for the communication device by using the MAC address of the bridge interface.  ¶ [0019]);
detect a change in the cellular IP address (Shin: when the interface used for communication of the communication device 200 is changed ... the IP address may be changed.  ¶ [0037]); and
update the virtual L2-bridge interface with a different cellular IP address (Shin: when the interface used for communication of the communication device 200 is changed, the interface on which DHCP operates is also changed and the MAC address is also changed, so that the IP address may be changed ... even if the communication device 200 includes a plurality of interfaces, one IP address is assigned to the virtual bridge interface 211.  ¶ [0037-0038]) while maintaining the data packet network connectivity (Shin: since the application can perform communication using only one IP address even if the interface used by the communication device is changed, there is an effect that the application session can be continuously maintained.  ¶ [0022]).
Although Shin teaches obtaining IP address for a virtual bridge interface in LTE environment, and obtaining new IP address if interface used as virtual bridge interface is changed, Shin does not explicitly teach:
map a MAC address of a virtual machine with the MAC address of the virtual L2-bridge interface. 
However, in the same field of endeavor, Yu teaches:
map a MAC address of a virtual machine with the MAC address of the virtual L2-bridge interface (Yu: where the ARP response packet carries a MAC address that is of an uplink port of the virtual bridge and that is used as [i.e., mapped] the MAC address of the VM2 [virtual machine].  Fig. 3 and ¶ [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shin to include the features as taught by Yu above in order to provide abundant network functions for a user. (Yu, ¶ [0060]).

Regarding claim 16, Shin-Yu discloses on the features with respect to claim 15 as outlined above.
Yu further teaches:
wherein the instructions are executed by a hypervisor (Yu: A software layer that is installed on the server to implement a virtualized environment is referred to as a virtual machine monitor (VMM) [i.e., hypervisor].  Fig. 1A and ¶ [0045]).
The rationale and motivation for adding this teaching of Yu is the same as the rationale and motivation for Claim 15.  

Regarding claim 17, Shin-Yu discloses on the features with respect to claim 15 as outlined above.
Yu further teaches:
wherein the MAC address of the virtual L2-bridge interface is provided in response to an address resolution protocol request (Yu: the virtual bridge constructs an ARP [address resolution protocol] response packet, where the ARP response packet carries a MAC address that is of an uplink port of the virtual bridge [i.e., virtual L2-bridge interface].  Fig. 3 and ¶ [0070]).
The rationale and motivation for adding this teaching of Yu is the same as the rationale and motivation for Claim 15.  

Regarding claim 18, Shin-Yu discloses on the features with respect to claim 15 as outlined above.
Yu further teaches:
wherein the instructions which, when executed by the one or more processors, further cause the one or more processors to replace MAC addresses of data packets with the MAC address of the virtual L2-bridge interface by a cellular driver (Yu: before sending the data packet, the first virtual machine may obtain the MAC address of the uplink port of the virtual bridge, and set the destination MAC address of the data packet to the MAC address of the uplink port of the virtual bridge [without explicit definition of “cellular driver” in the claim, the Examiner interprets the driver to be any software/firmware component of a communication entity].  Fig. 3 and ¶ [0061]).
The rationale and motivation for adding this teaching of Yu is the same as the rationale and motivation for Claim 15.  

Regarding claim 19, Shin-Yu discloses on the features with respect to claim 15 as outlined above.
Yu further teaches:
wherein the instructions which, when executed by the one or more processors, further cause the one or more processors to add an L2 header to data packets that correspond to the MAC address of the virtual L2-bridge interface (Yu: Step 307: The VM1 receives the ARP response packet, and sets the MAC address of the VM2 to the MAC address of the uplink port of the virtual bridge ... According to the foregoing ARP process, a destination MAC address of a data packet sent by the VM1 is the MAC address of the uplink port of the virtual bridge [i.e., destination MAC address as part of layer-2 header]. This ensures that the data packet is sent to the virtual bridge by using the uplink port.  Fig. 3 and ¶ [0076-0077]).
The rationale and motivation for adding this teaching of Yu is the same as the rationale and motivation for Claim 15.  

Regarding claim 20, Shin-Yu discloses on the features with respect to claim 15 as outlined above.
Yu further teaches:
wherein the instructions which, when executed by the one or more processors, further cause the one or more processors to implement a flow table by an Open vSwitch to connect the virtual machine with the virtual L2-bridge interface (Yu: Step 304: The SDN controller sets a flow entry for the virtual bridge [i.e., Open vSwitch], and delivers the flow entry to the virtual bridge...  Step 305: The virtual bridge configures the flow entry ...  Step 307: The VM1 receives the ARP response packet, and sets the MAC address of the VM2 to the MAC address of the uplink port of the virtual bridge [i.e., VM connecting to virtual bridge].  Fig. 3 and ¶ [0068, 0073-0076]).
The rationale and motivation for adding this teaching of Yu is the same as the rationale and motivation for Claim 15.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./Examiner, Art Unit 2416


/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416